UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4437


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OSWALDO TREJO-CASAS, a/k/a Abraham Trejo-Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:10-cr-00119-MGL-2)


Submitted:   December 16, 2014            Decided:   January 2, 2015


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hannah R. Metcalfe, METCALFE & ATKINSON, Greenville, South
Carolina, for Appellant.  Andrew Burke Moorman, OFFICE OF THE
UNITED   STATES ATTORNEY,  Greenville,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Oswaldo     Trejo-Casas       pled     guilty     to     conspiracy     to

possess cocaine with intent to distribute and possession of a

firearm in furtherance of a drug trafficking crime.                           He was

sentenced to a total of 120 months’ imprisonment.                      Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the district court complied with the

requisites of Fed. R. Crim. P. 11 and, specifically, whether

Trejo-Casas was properly advised of the immigration consequences

of his guilty plea.           Trejo-Casas was advised of his right to

file a pro se supplemental brief but has not filed one.                           The

government has declined to file a brief.             We affirm.

           Before      accepting        Trejo-Casas’       guilty      plea,      the

district     court    conducted     a    thorough     plea        colloquy,    fully

satisfying     the    requirements      of   Rule    11    and      ensuring     that

Trejo-Casas’ plea was knowing, voluntary, and supported by a

sufficient factual basis.           See United States v. DeFusco, 949
F.2d 114, 116 (4th Cir. 1991).               Regarding the impact on his

immigration status, our review discloses that Trejo-Casas was

advised at the guilty plea hearing that his plea could result in

deportation,    and    that    he   indicated     that     he     understood     this

advisal.       Finally,   counsel       asserts     that   Trejo-Casas’        Sixth

Amendment rights were violated because trial counsel failed to

                                         2
advise him of the immigration consequences of his plea.                             See

Padilla v. Kentucky, 559 U.S. 356 (2010).                    Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective     assistance     claims    are    not     generally       addressed    on

direct appeal.      United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).      Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient      development     of     the    record.         United      States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                        Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that this claim should be

raised, if at all, in a § 2255 motion.

            In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                            We

therefore    affirm   the     district       court’s    judgment.         This   court

requires that counsel inform Trejo-Casas, in writing, of the

right to petition the Supreme Court of the United States for

further   review.     If     Trejo-Casas       requests      that   a    petition   be

filed,    but   counsel     believes     that    such    a    petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Trejo-Casas.                 We dispense with oral

argument because the facts and legal contentions are adequately



                                         3
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4